TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00112-CR
                                        NO. 03-13-00115-CR
                                        NO. 03-13-00116-CR



                                       Roland Sosa, Appellant

                                                   v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
                     NOS. CR-12-0484, CR-11-0554 & CR-11-0462
                 HONORABLE GARY L. STEEL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Roland Sosa, acting pro se, filed a notice of appeal from his judgments of conviction

for a felony offense of possession of a controlled substance, cocaine, with intent to deliver and

two felony offenses of delivery of a controlled substance, cocaine. See Tex. Health & Safety Code

Ann. § 481.112 (West 2010). However, the trial court certified that each of these cases: (1) is a plea-

bargain case and Sosa has no right of appeal, and (2) Sosa waived the right of appeal. Sosa and his

counsel signed all three of the trial court’s certifications.

                Accordingly, the appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).
                                          Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: March 28, 2013

Do Not Publish




                                              2